EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
those various entities listed on Schedule “D” attached hereto and make a part
hereof by reference (collectively the “Seller”), and SSTI Acquisitions, LLC, a
Delaware limited liability company (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.

PURCHASE AND SALE

1.1.     Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller hereby agrees to sell and convey to Purchaser, and Purchaser
hereby agrees to purchase from Seller, all of the following described property
(herein collectively called the “Property”):

(a)     Land. (i) That certain tract of land located at 4105 George Busbee Pkwy,
Kennesaw, GA 30144, being more particularly described on Exhibit “A-1” attached
hereto and made a part hereof (herein, “Parcel One”), (ii) that other certain
tract of land located at 52 Andrew Bailey Rd, Sharpsburg, GA 30277, being more
particularly described on Exhibit “A-2” attached hereto and made a part hereof
(herein, “Parcel Two”), (iii) that other certain tract of land located at 2801
North Berkeley Lake Rd, Duluth, GA 30096, being more particularly described on
Exhibit “A-3” attached hereto and made a part hereof (herein, “Parcel Three”),
(iv) that other certain tract of land located at 1790 Peachtree Industrial Blvd,
Duluth, GA 30097, being more particularly described on Exhibit “A-4” attached
hereto and made a part hereof (herein, “Parcel Four”), (v) that other certain
tract of land located at 3357 Breckinridge Blvd, Duluth, GA 30097, being more
particularly described on Exhibit “A-5” attached hereto and made a part hereof
(herein, “Parcel Five”), (vi) that other certain tract of land located at 1897
West Oak Pkwy, Marietta, GA 30062, being more particularly described on Exhibit
“A-6” attached hereto and made a part hereof (herein, “Parcel Six”), (vii) that
other certain tract of land located at 3720 Tramore Pointe Pkwy, Austell, GA
30106, being more particularly described on Exhibit “A-7” attached hereto and
made a part hereof (herein, “Parcel Seven”), (viii) that other certain tract of
land located at 6780 Roswell Rd, Sandy Springs, GA 30328, being more
particularly described on Exhibit “A-8” attached hereto and made a part hereof
(herein, “Parcel Eight”), (ix) that other certain tract of land located at 2340
S. Cobb Pkwy, Smyrna, GA 30080, being more particularly described on Exhibit
“A-9” attached hereto and made a part hereof (herein, “Parcel Nine”), (x) that
other certain tract of land located at 3564 Lawrenceville Hwy, Lawrenceville, GA
30044, being more particularly described on Exhibit “A-10” attached hereto and
made a part hereof (herein, “Parcel Ten”), (xi) that other certain tract of land
located at 790 Monument Rd, Jacksonville, FL 32225, being more particularly
described on Exhibit “A-11” attached hereto and made a part hereof (herein,
“Parcel Eleven”), and (xii) that other certain tract of land located at 5550
Timuquana Rd, Jacksonville, FL 32210, being more particularly described on
Exhibit “A-12” attached hereto and made a part hereof (herein, “Parcel Twelve”
and together with Parcel One thru Parcel Eleven, herein collectively called the
“Land”).

 

1



--------------------------------------------------------------------------------

(b)     Easements. All easements, if any, benefiting the Land or the
Improvements (as defined in Section 1.1(d) of this Agreement).

(c)     Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d)     Improvements. (i) All improvements and related amenities in and on
Parcel One, comprising approximately 78,230 net rentable square feet of storage
space and 663 rental units, and being commonly known as “Homeland Self Storage”
(herein, the “Parcel One Improvements”), (ii) all improvements and related
amenities in and on Parcel Two, comprising approximately 92,040 net rentable
square feet of storage space and 699 rental units, and being commonly known as
“Homeland Self Storage” (herein, the “Parcel Two Improvements”), (iii) all
improvements and related amenities in and on Parcel Three, comprising
approximately 81,648 net rentable square feet of storage space and 642 rental
units, and being commonly known as “Homeland Self Storage” (herein, the “Parcel
Three Improvements”), (iv) all improvements and related amenities in and on
Parcel Four, comprising approximately 83,288 net rentable square feet of storage
space and 702 rental units, and being commonly known as “Homeland Self Storage”
(herein, the “Parcel Four Improvements”), (v) all improvements and related
amenities in and on Parcel Five, comprising approximately 82,575 net rentable
square feet of storage space and 634 rental units, and being commonly known as
“Homeland Self Storage” (herein, the “Parcel Five Improvements”), (vi) all
improvements and related amenities in and on Parcel Six, comprising
approximately 73,375 net rentable square feet of storage space and 636 rental
units, and being commonly known as “Homeland Self Storage” (herein, the “Parcel
Six Improvements”), (vii) all improvements and related amenities in and on
Parcel Seven, comprising approximately 77,650 net rentable square feet of
storage space and 591 rental units, and being commonly known as “Homeland Self
Storage” (herein, the “Parcel Seven Improvements”), (viii) all improvements and
related amenities in and on Parcel Eight, comprising approximately 93,830 net
rentable square feet of storage space and 885 rental units, and being commonly
known as “Homeland Self Storage” (herein, the “Parcel Eight Improvements”),
(ix) all improvements and related amenities in and on Parcel Nine, comprising
approximately 65,692 net rentable square feet of storage space and 525 rental
units, and being commonly known as “Homeland Self Storage” (herein, the “Parcel
Nine Improvements”), (x) all improvements and related amenities in and on Parcel
Ten, comprising approximately 89,700 net rentable square feet of storage space
and 685 rental units, and being commonly known as “Homeland Self Storage”
(herein, the “Parcel Ten Improvements”), (xi) all improvements and related
amenities in and on Parcel Eleven, comprising approximately 82,800 net rentable
square feet of storage space and 694 rental units, and being commonly known as
“Homeland Self Storage” (herein, the “Parcel Eleven Improvements”), and
(xii) all improvements and related amenities in and on Parcel Twelve, comprising
approximately 71,375 net rentable square feet of storage space and 525 rental
units, and also being commonly known as “Homeland Self Storage” (herein, the
“Parcel Twelve Improvements”, and together with the Parcel One Improvements thru
Parcel Eleven Improvements, herein collectively called the “Improvements”).

(e)     Leases. Seller’s interest under (i) all written leases, occupancy
agreements and rental agreements (collectively, the “Leases”) for rental units
in the Property, including all tenant leasing files, together with all tenant
security deposits held by Seller on the

 

2



--------------------------------------------------------------------------------

Closing Date (as defined in Section 6.1 of this Agreement), and (ii) all
cellular tower leases and billboard leases relating to the Property, if any, as
more particularly described on Schedule “B” attached hereto and incorporated
herein (the “Additional Leases”).

(f)     Tangible Personal Property. All appliances, fixtures, equipment,
machinery, furniture, carpet, drapes and other items of personal property owned
by Seller and located on or about the Land and the Improvements (the “Tangible
Personal Property”), including, without limitation, those items of personal
property set forth on Exhibit “D” attached hereto, and further including all
on-site moving trucks, if any, listed on Exhibit “D” hereto (herein
collectively, the “Motor Vehicles”).

(g)     Contracts. Seller’s interest (to the extent the same is assignable)
under the “Contracts” (as defined below), other than the “Rejected Contracts”
(as defined below).

(h)     Intangible Property. All intangible property (the “Intangible Property”)
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all “yellow page”
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone exchange numbers, including the telephone numbers and the telecopy
numbers set forth on Exhibit “H” attached hereto, (iv) all plans and
specifications, (v) all licenses, permits, engineering plans and landscape
plans, (vi) all assignable warranties and guarantees relating to the Property or
any part thereof, (vii) all internet websites and other internet related
property rights owned by Seller and/or any affiliate thereof and relating to the
Property, including the domain name www.homelandselfstorage.com, and (viii) all
of Seller’s right, title and interest in and to the trade name “Homeland Self
Storage”.

2.

PURCHASE PRICE

2.1.     Purchase Price. The purchase price (the “Purchase Price”) for the
Property shall be the sum of Eighty Four Million and no/100 Dollars
($84,000,000.00), subject to prorations and adjustments as set forth in this
Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the Escrow Agent on the Closing Date
in accordance with wire transfer instructions to be provided by the Escrow
Agent. The Purchase Price shall be allocated among the projects comprising the
Property, as set forth on Schedule “C” attached hereto and incorporated herein.
The Purchase Price may be allocated among the parties comprising Seller in such
manner as they deem fit, however Purchaser shall be fully protected in paying
the Purchase Price into escrow in accordance with the foregoing terms of this
Section 2.1, and Purchaser shall have no obligation whatsoever with respect to
any allocation of the Purchase Price among the parties comprising Seller.

3.

EARNEST MONEY

3.1.     Earnest Money. Purchaser shall deliver to First American Title
Insurance Company, Attn: Amanda C. Vickers, 2750 Chancellorsville Drive,
Tallahassee, Florida, 32312 (herein referred to as “Escrow Agent” and/or “Title
Company”), within three (3) business days

 

3



--------------------------------------------------------------------------------

after the “Effective Date” (as defined below), an earnest money deposit (the
“Deposit”) in the amount of One Million Two Hundred Thousand and no/100 Dollars
($1,200,000.00). The Deposit, together with all interest accrued thereon, is
herein collectively called the “Earnest Money”. The Deposit shall be invested by
the Escrow Agent in an FDIC-insured, interest-bearing account as Purchaser shall
direct, subject to the Escrow Agent documents set forth on Schedule “E” attached
hereto. If the sale of the Property is consummated under this Agreement, the
Earnest Money shall be paid to Seller and applied as a credit against the
Purchase Price at Closing. If Purchaser terminates this Agreement in accordance
with any right to terminate granted to Purchaser by the terms of this Agreement,
the Earnest Money shall be returned to Purchaser, and neither party hereto shall
have any further obligations under this Agreement except for such obligations
which by their terms expressly survive the termination of this Agreement (the
“Surviving Obligations”). The Deposit shall be allocated among the properties
comprising the Property, as set forth on Schedule “C” attached hereto and
incorporated herein.

4.

CONDITIONS TO CLOSING

4.1.     Seller’s Obligations. Seller shall deliver to Purchaser (at Seller’s
expense), within three (3) business days after the Effective Date, true,
correct, complete and legible copies of all of the due diligence items listed on
Schedule “A” attached hereto and incorporated herein with respect to the
Property (collectively, the “Due Diligence Items”). Seller shall provide
Purchaser with written notice at such time as Seller determines that all Due
Diligence Items have been delivered to Purchaser (the “Due Diligence Delivery
Notice”). Within two (2) business days following Purchaser’s receipt of the Due
Diligence Delivery Notice, Purchaser shall confirm in writing to Seller, if such
be the case, that all required Due Diligence Deliveries have been received by
Purchaser, in which event the date that Purchaser receives the Due Diligence
Delivery Notice shall be deemed to be the “Due Diligence Receipt Date” (herein
so called) for all purposes of this Agreement. In the event, however, that
Purchaser determines that it has not been provided with all of the Due Diligence
Items, then Purchaser shall provide Seller with written notice thereof (the
“Missing Due Diligence Notice”), within two (2) business days following
Purchaser’s receipt of the Due Diligence Delivery Notice, enumerating with
specificity in such notice which Due Diligence Items have not been provided by
Seller (the “Missing Due Diligence Items”). Within two (2) business days
following Seller’s receipt of the Missing Due Diligence Notice, Seller shall
provide Purchaser with the Missing Due Diligence Items, together with written
notice confirming such delivery (the “Missing Due Diligence Delivery Notice”).
Within two (2) business days following Purchaser’s receipt of the Missing Due
Diligence Delivery Notice, accompanied by all missing Due Diligence Items,
Purchaser shall confirm in writing to Seller that Purchaser has received all
required Due Diligence Items, in which event the date that Purchaser receives
the Missing Due Diligence Delivery Notice, accompanied by all missing Due
Diligence Items, shall be deemed to be the Due Diligence Receipt Date for all
purposes of this Agreement. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement, Purchaser may request additional
information, documentation or materials concerning the Property from Seller at
any time after the Effective Date, and Seller agrees to use commercially
reasonable efforts to provide such additional information, documentation or
materials to Purchaser, at no cost or expense to Seller, provided it is within
Seller’s possession or under its control, and further provided that the delivery
or non-delivery of any such item shall in no manner extend the Approval Period.
Notwithstanding the foregoing provisions of this Section

 

4



--------------------------------------------------------------------------------

4.1, should Seller (i) fail to timely deliver the Due Diligence Delivery Notice
to Purchaser, as required above, or (ii) fail to timely deliver the Missing Due
Diligence Delivery Notice and/or the Missing Due Diligence Items to Purchaser,
as required above, then the Due Diligence Receipt Date shall not occur until
Purchaser so acknowledges in writing, and until such time as Purchaser so
acknowledges the occurrence of the Due Diligence Receipt Date, Purchaser shall
be entitled to terminate this Agreement upon written notice to Seller, whereupon
this Agreement automatically shall terminate, the Earnest Money shall be
returned by Escrow Agent to Purchaser, without the consent or joinder of Seller
being required and notwithstanding any contrary instructions which might be
provided by Seller, and neither party shall have any further obligations
hereunder except for the Surviving Obligations.

4.1.1     Approval Period. During the period commencing on the date that
Purchaser certifies to Seller in writing that it has received all of the Due
Diligence Items in Seller’s possession, but in no event later than three
(3) business days following the Effective Date, and expiring at 5:00 p.m.
Central Time on the sixtieth (60th) day after the Effective Date (the “Approval
Period”) [the Seller and Purchaser acknowledging that the Approval Period can be
only a maximum of sixty three (63) days from the Effective Date], the following
matters shall be conditions precedent to Purchaser’s obligations under this
Agreement:

(a)     Purchaser’s being satisfied in Purchaser’s sole discretion that the
Property is suitable for Purchaser’s intended use; and

(b)     Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of
the Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser’s sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the “Closing Notice”) to Seller, prior to the expiration of the
Approval Period. In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement. If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations. In either of such events
terminating this Agreement, immediately following written request from Purchaser
to the Escrow Agent, the Escrow Agent shall return all of the Earnest Money to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller.

4.1.2     Title Commitments. Seller shall convey good and marketable title to
the Property to Purchaser at Closing, subject only to the “Permitted
Encumbrances” (defined below).

 

5



--------------------------------------------------------------------------------

Within five (5) business days following the Effective Date, Seller shall obtain,
at its sole cost and expense, and deliver to Purchaser, a title commitment for
each of the projects comprising the Property (collectively, the “Title
Commitments”) for an ALTA Owner’s Policy of Title Insurance for each such
project(collectively, the “Title Policies”), issued by the Title Company,
insuring good and marketable fee simple title to the Property, together with
legible copies of all exceptions listed therein. Purchaser shall have a period
of thirty (30) business days following its receipt of the Title Commitments,
legible copies of all exceptions listed therein and the “Surveys” (defined
below), to deliver to Seller a written notice of Purchaser’s objections to title
for each parcel described in Section 1.1(a) herein (the “Parcel”) comprising a
portion of the Property (individually, a “Title Objection Letter”). Seller shall
have the right, but not the obligation, to cure Purchaser’s objections to title;
subject, however, to Seller’s obligation to remove all “Monetary Liens” (as
defined below) by Closing. Seller shall notify Purchaser in writing within five
(5) days following Seller’s receipt of a Title Objection Letter concerning which
title objections, if any, Seller has agreed to cure. In the event that Seller
does not undertake to cure all of the objections in each such Title Objection
Letter to Purchaser’s sole satisfaction (or does not timely respond to any such
Title Objection Letter), then each project comprising the Property with respect
to which Seller has not agreed to cure all of Purchaser’s title objections shall
be herein referred to as a “Title Objection Property”. Purchaser shall have the
right for five (5) days after receipt of Seller’s response to each Title
Objection Letter relating to a Title Objection Property (or five (5) days
following the expiration of the period within which Seller was to so respond) to
either (i) waive any such title objection in writing and proceed to Closing (in
which event such waived title objection shall be deemed to be a “Permitted
Encumbrance”, as defined below), or (ii) terminate this Agreement upon written
notice to Seller with respect to such Title Objection Property (or Title
Objection Properties, as the case may be), whereupon (a) the allocable portion
of the Deposit for such Title Objection Property (or Title Objection Properties,
as the case may be) with respect to which this Agreement is being terminated, as
set forth on Schedule “C” attached hereto (together with all interest accrued
thereon), shall be refunded to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller, (b) the parties shall proceed to Closing with respect to
the remainder of the Property, with the Purchase Price being reduced by the
portion of the Purchase Price allocable to such Title Objection Property (or
Title Objection Properties, as the case may be) with respect to which this
Agreement is being terminated, as set forth on Schedule “C” attached hereto, and
(c) neither party shall have any further right or obligation hereunder with
respect to such Title Objection Property (or Title Objection Properties, as the
case may be) with respect to which this Agreement is being terminated, other
than the Surviving Obligations relating thereto. All exceptions set forth in
Schedule B of the Title Commitments which are not objected to by Purchaser
(including matters initially objected to by Purchaser which objections are
subsequently waived in writing) are herein collectively called the “Permitted
Encumbrances”. In the event that any update to any of the Title Commitments
indicates the existence of any liens, encumbrances or other defects or
exceptions (the “Unacceptable Encumbrances”) which are not shown in the initial
Title Commitments and that are unacceptable to Purchaser, Purchaser shall within
five (5) days after receipt of any such update to such Title Commitment notify
Seller in writing of its objection to any such Unacceptable Encumbrance (the
“Unacceptable Encumbrance Notice”). Notwithstanding anything to the contrary
contained herein, Seller shall have no obligation to take any steps or bring any
action or proceeding or otherwise to incur any expense whatsoever to

 

6



--------------------------------------------------------------------------------

eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by paying, bonding around or
otherwise discharging in a manner satisfactory to Purchaser (i) any Unacceptable
Encumbrances that arise by, through or under Seller, and (ii) any mortgages,
deeds of trust, deeds to secure debt, mechanics’ liens or monetary judgments
that appear on any of the Title Commitments (“Monetary Liens”). In the event
Seller is unable, unwilling or for any reason fails to eliminate or modify all
of the Unacceptable Encumbrances to the sole satisfaction of Purchaser (other
than the Unacceptable Encumbrances and Monetary Liens required to be removed by
Seller in accordance with the preceding sentence), Purchaser may terminate this
Agreement as to the Title Objection Property in question by delivering notice
thereof in writing to Seller by the earliest to occur of (i) the Closing Date,
(ii) five (5) days after Seller’s written notice to Purchaser of Seller’s intent
to not cure one or more of such Unacceptable Encumbrances, or (iii) ten
(10) days after the Unacceptable Encumbrance Notice, in the event Seller does
not timely respond thereto. Upon a termination of this Agreement with respect to
a Title Objection Property (or Title Objection Properties, as the case may be)
pursuant to the immediately preceding sentence, (x) the allocable portion of the
Deposit for such Title Objection Property (or Title Objection Properties, as the
case may be) with respect to which this Agreement is being terminated, as set
forth on Schedule “C” attached hereto (together with all interest accrued
thereon), shall be refunded to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller, (y) the parties shall proceed to Closing with respect to
the remainder of the Property, with the Purchase Price being reduced by the
portion of the Purchase Price allocable to the applicable Title Objection
Property (or Title Objection Properties, as the case may be) with respect to
which this Agreement is being terminated, as set forth on Schedule “C” attached
hereto, and (z) neither party shall have any further right or obligation
hereunder with respect to the applicable Title Objection Property (or Title
Objection Properties, as the case may be) with respect to which this Agreement
is being terminated, other than the Surviving Obligations relating thereto.

4.1.3     Surveys. Seller shall obtain and deliver to Purchaser within fifteen
(15) business days of the Effective Date, at Seller’s sole cost and expense, a
current, as-built survey prepared by a registered surveyor acceptable to
Purchaser for each Parcel comprising the Property (collectively, the “Survey”),
which may be an update of the existing surveys delivered by Seller to Purchaser
pursuant to Section 4.1 above. Seller shall order all such surveys within seven
(7) days following the Effective Date.

4.1.4     Contracts. Purchaser shall notify Seller prior to the expiration of
the Approval Period which of the “Contracts” (as defined below) Purchaser will
require Seller to cancel at Closing (the “Rejected Contracts”), and Seller
hereby agrees to cancel same not later than Closing. However, if any of the
Contracts are not terminable upon thirty (30) days notice or less, and without
payment of a fee or penalty, then Purchaser agrees to assume such Contracts at
Closing, provided they are assignable. Any Contracts which are not assignable
shall be the sole responsibility of Seller, shall be cancelled by Seller on or
before Closing, and Seller shall and hereby agrees to indemnify Purchaser from
any and all liability relating thereto, which indemnification obligation
expressly shall survive Closing.

4.2.     Inspection. During the Approval Period, at any time and from time to
time during normal business hours (and thereafter through the Closing Date),
upon forty eight (48) hours

 

7



--------------------------------------------------------------------------------

prior notice to Seller, which may be verbal, Purchaser may inspect, test, and
survey: (a) the Property and any and all portions thereof, including physical
and mechanical inspections, (b) all financial and other records pertaining to
the operation of the Property, including, but not limited to, all books,
records, documents, accounting and management reports of Seller, and
(c) originals of all Leases and Contracts. Notwithstanding the foregoing,
Purchaser must obtain Seller’s prior written approval of the scope and method of
any environmental testing or investigation (other than a Phase I environmental
site assessment, which shall require no consent or approval of any kind), prior
to Purchaser’s commencement of such inspections or testing. Seller shall
cooperate in good faith with Purchaser, Purchaser’s agents and independent
contractors in connection with all such inspections, tests and surveys,
including obtaining all necessary tenant consents and/or providing adequate
notice to tenants regarding Purchaser’s entry into leased areas on the Property,
and making available during normal business hours all relevant personnel to
answer any questions which Purchaser may have regarding the Property. Purchaser,
at Purchaser’s sole expense, shall repair any and all damage resulting from any
of the tests, studies, inspections and investigations performed by or on behalf
of Purchaser pursuant to this Section 4.2, and Purchaser shall indemnify, defend
and hold Seller harmless from and against all claims for bodily injury or
property damage which may be asserted against Seller arising out of the tests,
studies, inspections and investigations performed by Purchaser hereunder, which
obligation of indemnification shall survive the Closing or termination of this
Agreement. Prior to any entry onto the Property by Purchaser or any of its
agents, Purchaser shall furnish Seller with evidence that Purchaser maintains a
policy of general liability insurance providing premises/operations coverage
included under the per occurrence/general aggregate coverage, having a combined
single limit liability of not less than $1,000,000, naming Seller as an
additional insured.

4.3.     Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that (a) Purchaser has the full right, power and authority,
without the joinder of any other person or entity, to enter into, execute and
deliver this Agreement and to perform all duties and obligations imposed on
Purchaser under this Agreement, and (b) neither the execution nor the delivery
of this Agreement, nor the consummation of the purchase and sale contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser is a
party or by which Purchaser or any of its assets is bound. Purchaser’s
representations and warranties set forth in this Section 4.3 shall survive the
Closing or termination of this Agreement.

4.4.     Seller’s Representations and Warranties.

(a)     Seller represents and warrants to Purchaser that:

(i)     Seller has the full right, power, and authority, without the joinder of
any other person or entity, to enter into, execute and deliver this Agreement,
and to perform all duties and obligations imposed on Seller under this
Agreement,

(ii)     neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the

 

8



--------------------------------------------------------------------------------

breach of any of the terms, conditions, or provisions of any agreement or
instrument to which Seller is a party or by which Seller or any of Seller’s
assets is bound,

(iii)     there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property,

(iv)     Seller has no knowledge of, and has not received any written notice of,
any violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

(v)     Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

(vi)     the list of contracts attached hereto as Exhibit “E” (the “Contracts”),
is a true, correct and complete list of all service contracts, equipment leases
and/or maintenance agreements affecting the Property, and there are no other
such agreements affecting the Property,

(vii)     Seller is not a “foreign person” within the meaning of Sections 1445
and 7701 of the Internal Revenue Code of 1986, as amended,

(viii)     except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent rolls attached hereto as
Exhibit “F” (collectively, the “Rent Rolls”), there are no parties in possession
of, or claiming any possession to, any portion of the Property,

(ix)     at Closing there will be no unpaid bills or claims in connection with
any repair of the Property by or on behalf of Seller that could result in the
filing of a lien against the Property,

(x)     the Rent Rolls (which are effective as of the date indicated thereon),
and as the same shall be updated and recertified at Closing by Seller, are and
shall be true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Rolls,

(xi)     the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, and all other information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, are true, correct and complete in all material
respects,

(xii)     Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii)     Seller has not received any written or verbal notice or request from
any insurance company or board of fire underwriters (or any organization
exercising functions similar thereto) requesting the performance of any work or
alterations with

 

9



--------------------------------------------------------------------------------

respect to the Property, except those as to which Seller has completed remedial
action which has been formally accepted as sufficient by such authority or
insurer,

(xiv)     there are no employment agreements of any kind to which Seller is a
party, including union or collective bargaining agreements, which will be
binding on Purchaser after the Closing,

(xv)     Seller has no knowledge of any material defects in the drainage
systems, foundations, roofs, walls, superstructures, plumbing, air conditioning
and heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to the best of Seller’s knowledge, the
Improvements were constructed substantially in accordance with the plans and
specifications for the construction thereof,

(xvi)     to the best of Seller’s knowledge, the Improvements are free from the
presence or suspected presence of any form of mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys, and

(xvii)     to the best of Seller’s knowledge, there are no underground storage
tanks located on or under the Property, there are no conditions on, at or
relating to the Property which are in non-compliance with “Environmental
Requirements” (as defined below), and there are no “Hazardous Materials” (as
defined below) on, in or under the Property in quantities that require
reporting, investigation or remediation under Environmental Requirements.

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser as
of the Closing Date. All of the foregoing representations and warranties
expressly shall survive the Closing.

(b)     For purposes of this Agreement, “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
and (ix) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under “Environmental
Requirements” (as defined below) or the common law, or any other applicable laws
relating to the Property. Hazardous Materials shall include, without limitation,
any substance, the presence of which on the Property, (A) requires reporting,
investigation or remediation under Environmental Requirements; (B) causes or
threatens to cause a nuisance on the Property or adjacent property or poses or
threatens to pose a hazard to the health or safety of persons on the Property or
adjacent property; or (C) which, if it emanated or

 

10



--------------------------------------------------------------------------------

migrated from the Property, could constitute a trespass. Further, for purposes
of this Agreement, “Environmental Requirements” shall mean all laws, ordinances,
statutes, codes, rules, regulations, agreements, judgments, orders, and decrees,
now or hereafter enacted, promulgated, or amended, of the United States, the
states, the counties, the cities, or any other political subdivisions in which
the Property is located, and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Property, the
Property, or the use of the Property, relating to pollution, the protection or
regulation of human health, natural resources, or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or waste or Hazardous
Materials into the environment (including, without limitation, ambient air,
surface water, ground water or land or soil).

4.5.     Conditions Precedent to Closing. It shall be a condition precedent to
Purchaser’s obligations to consummate this transaction that all representations
and warranties made herein by Seller are true and correct in all respects as of
the Closing Date, and all covenants made by Seller herein are fully complied
with, failing which, Purchaser, at its option, and in addition to any other
remedy available, shall be entitled to terminate this Agreement and receive a
return of the Earnest Money.

5.

COVENANTS OF SELLER

5.1.     Insurance. From the Effective Date through and including the Closing
Date, Seller agrees to keep the Property insured for its replacement cost under
its current policies against fire and other hazards covered by extended coverage
endorsement and commercial general liability insurance against claims for bodily
injury, death and property damage occurring in, on or about the Property, and to
pay all premiums for such insurance prior to the applicable due dates.

5.2.     Operation of Property. From the Effective Date through and including
the Closing Date, Seller agrees to operate and maintain the Property in the
normal course of business substantially in accordance with Seller’s past
practices with respect to the Property, normal wear and tear excepted.

5.3.     Third-Party Contracts. From the Effective Date through and including
the Closing Date, Seller agrees to enter into only those third-party contracts
which are necessary to carry out its obligations under Section 5.2, which shall
be on market terms and cancellable on thirty (30) days written notice or less,
without payment of any fee or penalty.

5.4.     Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any new leases, other than
month-to-month leases entered into on market terms, but without any discounts or
rental concessions, or (ii) amend, terminate or accept the surrender of any
existing leases, including the Additional Leases, if any, or directly or
indirectly grant any discounts or rental concessions to any present or future
tenant of the Property, without the prior written consent of Purchaser which may
be granted or withheld in Purchaser’s sole discretion. Seller represents and
warrants to Purchaser that (i) no leases have been or shall be entered into with
any party that, directly or indirectly, has an ownership interest in Seller, or
is otherwise in any manner affiliated with Seller (an “Affiliate”), and (ii) all
existing

 

11



--------------------------------------------------------------------------------

leases have been (and all future leases shall be) entered into only with third
parties that are unknown to Seller, any Affiliate of Seller, and their
respective officers, directors, principals, managers, members, partners,
shareholders, agents and/or representatives.

5.5.     Listing of Property for Sale. From the Effective Date through and
including the Closing Date, Seller agrees to not list, verbally or in writing,
all or any portion of the Property with any broker or otherwise solicit or make
or accept any offers to sell all or any portion of the Property or enter into
any contracts or agreements, including back-up contracts, regarding the
disposition of all or any portion of the Property.

5.6.     Obligation to Provide Notices. Seller agrees to promptly provide
Purchaser with copies of any and all notices which Seller receives from and
after the Effective Date concerning (i) any proposed or threatened condemnation
of all or any portion of the Property, (ii) any alleged violations of all or any
portion of the Property with respect to applicable governmental laws or
requirements, (iii) any litigation filed or threatened against Seller or all or
any portion of the Property, or (iv) any other matter that adversely affects, or
potentially could adversely affect, all or any portion of the Property.

5.7.     Auction. Not later than forty five (45) days prior to Closing, Seller
will conduct an auction for all units seventy-five (75) days or more past due.
All auctions shall be conducted in accordance with the laws of the States of
Georgia and Florida, as applicable. Seller will hold Purchaser and Purchaser’s
agents and representatives harmless from any legal actions brought by any tenant
as a result of any such auction or any other action of Seller with regard to the
sale of a tenant’s property during the period Seller owned the Property.
Seller’s obligations under the immediately preceding sentence expressly shall
survive Closing.

5.8.     Property Apartments. In the event the Property contains one or more
apartments (collectively, the “Property Apartments”, whether one or more),
whether for the use of the property manager or otherwise, Seller shall (i) cause
all tenants and other occupants of the Property Apartments to vacate same not
later than Closing, (ii) deliver possession of the Property Apartments to
Purchaser at Closing, free and clear of the claims of any tenants or other
existing tenancies, and not otherwise subject to the rights or claims of any
third party, and (iii) indemnify and hold Purchaser harmless from and against
any claims, causes of action, loss, cost or expense incurred by Purchaser with
respect to the Property Apartments. Seller’s obligations contained in this
Section 5.8 expressly shall survive Closing.

6.

CLOSING

6.1.     Closing. Assuming that all conditions to closing have been satisfied
and this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
the Title Company, located at the address set forth in Section 9.1 hereof or at
a location mutually agreed upon in writing by the Seller and Purchaser, on the
date that is thirty (30) days following the expiration of the Approval Period
(the “Closing Date”). Seller and Purchaser agree that the Closing shall be
consummated through an escrow closing with the Title Company acting as escrow
agent, and neither party need be present at Closing.

 

12



--------------------------------------------------------------------------------

6.2.     Possession. Possession of the Property shall be delivered to Purchaser
at the Closing, subject only to tenants in possession under the Leases.

6.3.     Proration. All rents, other amounts payable by the tenants under the
Leases and the Additional Leases, if any, and all other income with respect to
the Property for the month in which the Closing occurs, to the extent collected
by Seller on or before the Closing Date, and real estate and personal property
taxes and other assessments with respect to the Property for the year in which
the Closing occurs, shall be prorated, based upon the discount available in the
month of Closing, to the Closing Date, with Purchaser receiving the benefits and
burdens of ownership on the Closing Date. Should any rollback or similar taxes
be due and payable on or after Closing with respect to the transaction
contemplated hereby, such taxes shall be the sole responsibility of Seller, and
Seller hereby agrees to indemnify and hold Purchaser harmless therefrom, which
obligations of Seller expressly shall survive Closing. Utilities shall be
canceled by Seller and reestablished in Purchaser’s name on the Closing Date, if
possible; otherwise utilities shall be prorated at Closing. Any amounts unpaid
under the Contracts which Purchaser elects to assume at Closing shall be
prorated between Seller and Purchaser at Closing.

(a)     If the Closing shall occur before rents and all other amounts payable by
the tenants under the Leases and the Additional Leases, and all other income
from the Property have actually been paid for the month in which the Closing
occurs, the apportionment of such rents and other amounts and other income shall
be upon the basis of such rents, other amounts and other income actually
received by Seller, with Purchaser receiving the portion of all such rentals
attributable to the period from and after Closing. For a period of thirty
(30) days following Closing, if any rents which are delinquent as of Closing are
actually received by Purchaser, in good funds, all such amounts shall first be
applied to post-closing rents and other amounts due to Purchaser for the period
from and after Closing, and the balance shall be paid by Purchaser to Seller
within thirty (30) days following Purchaser’s receipt thereof, to the extent,
and only to the extent of any rental delinquencies owed by any such tenant to
Seller for the period prior to Closing. Notwithstanding the foregoing provisions
of this Section 6.3(a), all rentals that are received by Purchaser more than
thirty (30) days following Closing shall be retained by Purchaser, and Seller
shall have no rights with respect thereto. If, subsequent to the Closing, any
rents or other income are actually received by Seller, Seller shall immediately
remit the same, or Purchaser’s prorata share thereof calculated as aforesaid, to
Purchaser. Seller agrees that, after the Closing, it shall not file any eviction
action in an effort to collect any outstanding rents that remain owing to Seller
after the Closing.

(b)     If the Closing shall occur before the tax rate or the assessed valuation
of the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. The proration shall allow for
any available discount. Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

 

13



--------------------------------------------------------------------------------

6.4.     Closing Costs and Credits. Purchaser shall pay, on the Closing Date,
(a) one-half of any escrow fees and other customary charges of the Escrow Agent,
(b) one-half of all recording costs relating to the Deeds, (c) all title
insurance costs relating to extended coverage and/or any endorsements desired by
Purchaser with respect to the Title Policies, (d) the fees of Purchaser’s
counsel and (e) any costs associated within Purchaser’s financing of the
Property including, but not limited to additional survey costs associated with
Purchaser’s financing of the Property. Seller shall pay, on the Closing Date,
(a) one-half of any escrow fees and other customary charges of the Escrow Agent,
(b) one-half of all recording costs relating to the Deeds, (c) all title
insurance costs relating to the base Title Policies, (d) all applicable transfer
taxes, grantor’s taxes, documentary stamp taxes and similar charges relating to
the transfer of the Property, (e) all costs and expenses relating to retirement
of any and all indebtedness secured by the Property, including without
limitation prepayment penalties, yield maintenance fees, defeasance costs and
the costs of recording all mortgage cancellations, (f) all costs relating to the
Surveys and (e) the fees of Seller’s counsel. Purchaser shall receive a credit
at Closing for all security and other deposits made by tenants under the Leases
and for any prepaid rents and other amounts related to months following the
month in which Closing occurs. Additionally, on the Closing Date, Seller shall
leave petty cash in the amount of Two Hundred and no/100 Dollars ($200.00) on
site at each project comprising the Property, which amount shall be reimbursed
by Purchaser to Seller at Closing as a credit in favor of Seller on the closing
statement.

6.5.     Seller’s Obligations at the Closing. At the Closing, or at such other
time as indicated below, Seller shall take such action as the Title Company
reasonably requires to consummate the transactions made the subject of this
Agreement and shall deliver to Purchaser (or cause to be delivered to Purchaser)
the following (it being understood that each party comprising Seller shall
deliver one complete set of each of the following closing documents and
deliveries relating to the self storage facility owned by such party):

(a)     Deeds. A Special Warranty Deed or Limited Warranty Deed, as applicable,
for each of the self storage facilities comprising the Property (collectively,
the “Deeds”) conveying the Land and the Improvements to Purchaser, in the forms
attached to this Agreement as “Exhibit “B”, subject only the Permitted
Encumbrances. The description of the Land provided with the Surveys shall be the
legal description used in the Deeds.

(b)     Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(c)     Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(d)     Leases. The originals of all of the Leases and the Additional Leases.

(e)     Contracts. The originals of all of the Contracts other than Rejected
Contracts, and evidence that all Rejected Contracts have been cancelled.

 

14



--------------------------------------------------------------------------------

(f)     Termination of Management Agreement. Evidence of the termination of any
and all management agreements affecting the Property, effective as of the
Closing Date, and duly executed by Seller and the property manager.

(g)     Affidavit. An affidavit in the form required by the Title Company to
remove any standard exceptions, including mechanics’ liens, parties in
possession and similar matters, together with a GAP Indemnity.

(h)     Reaffirmation Certificate. A reaffirmation certificate in accordance
with the provisions of Section 4.4(a).

(i)     Title Policies. The Title Policies, issued by the Title Company, in the
form required by this Agreement; provided that in the event the Title Policies
are not available at Closing, then the Title Company shall provide Purchaser at
Closing, at Purchaser’s option, with either (i) a “marked title commitment” with
respect to each project comprising the Property, committing to issue the Title
Policies in the form required by this Agreement, or (ii) a proforma owner’s
title policy with respect to each project comprising the Property, in the form
required by this Agreement, with the Title Policies to be delivered to Purchaser
as promptly after Closing as reasonably possible.

(j)     Motor Vehicles. Certificates of title, or such other instruments of
assignment as may be necessary to transfer title to the Motor Vehicles, if any,
to Purchaser at Closing.

(k)     Seller’s Closing Statements. Seller shall execute and deliver to the
Title Company a Seller’s Closing Statement for each self storage facility
comprising the Property, in conformity with the terms of this Agreement, and
otherwise in form satisfactory to Seller or a closing statement in a form
acceptable to the Seller and Purchaser.

6.6.     Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to the Title Company the following:

(a)     Purchase Price. The Purchase Price (net of Earnest Money to be applied
against the Purchase Price, and subject to adjustment in connection with
prorations, credits and charges hereunder), payment of which shall be made by
wire transfer of immediately available funds to the account of the Title
Company.

(b)     Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Title Company to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c)     Purchaser’s Closing Statements. Purchaser shall execute and deliver to
the Title Company a Purchaser’s Closing Statement for each self storage facility
comprising the Property, in conformity with the terms of this Agreement, and
otherwise in form satisfactory to Purchaser or a closing statement in a form
acceptable to the Seller and Purchaser.

6.7.     Documents to be Executed by Seller and Purchaser. At the Closing,
Seller and Purchaser shall also execute and deliver the following:

 

15



--------------------------------------------------------------------------------

(a)     Tenant Notices. Signed statements or notices to all tenants of the
Property notifying such tenants that the Property has been transferred to
Purchaser and that Purchaser is responsible for security deposits returnable
under the Leases and notifying such tenants of the new address where tenants are
to make rental payments after the Closing. The amounts of the security deposits
set forth in the tenant notices shall correspond to the security deposits set
forth in the Rent Rolls, as updated and certified by Seller in connection with
the Closing.

(b)     Assignment of Personal Property, Service Contracts, Warranties and
Leases. An Assignment of Personal Property, Service Contracts, Warranties and
Leases with respect to each of the self storage properties comprising the
Property (collectively, the “Assignment”), in the form attached to this
Agreement as Exhibit “C”.

7.

RISK OF LOSS

7.1.     Condemnation. If, prior to the Closing, action is initiated to take all
or any portion of any of the self storage facilities comprising the Property
(herein, the “Condemnation Property”), by eminent domain proceedings or by deed
in lieu thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement with respect to the Condemnation Property, in which event (i) the
allocable portion of the Deposit for the Condemnation Property, as set forth on
Schedule “C” attached hereto (together with all interest accrued thereon), shall
be refunded to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, (ii) the parties shall proceed to Closing with respect to the
remainder of the Property, with the Purchase Price being reduced by the portion
of the Purchase Price allocable to the Condemnation Property, as set forth on
Schedule “C” attached hereto, and (c) neither party shall have any further right
or obligation hereunder with respect to the Condemnation Property, other than
the Surviving Obligations relating thereto, or (b) consummate the Closing with
respect to all of the Property, in which latter event all of Seller’s assignable
right, title and interest in and to the award of the condemning authority shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price.

7.2.     Casualty. Seller assumes all risks and liability for damage to or
injury occurring to the Property by fire, storm, accident, or any other casualty
or cause until the Closing has been consummated. If any of the self storage
facilities comprising the Property (herein, the “Casualty Property”) suffers any
damage in an amount equal to or in excess of Two Hundred Thousand and no/100
Dollars ($200,000.00) prior to the Closing from fire or other casualty,
Purchaser may either at or prior to Closing (a) terminate this Agreement with
respect to the Casualty Property, in which event (i) the allocable portion of
the Deposit for the Casualty Project, as set forth on Schedule “C” attached
hereto (together with all interest accrued thereon), shall be refunded to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller,
(ii) the parties shall proceed to Closing with respect to the remainder of the
Property, with the Purchase Price being reduced by the portion of the Purchase
Price allocable to the Casualty Property, as set forth on Schedule “C” attached
hereto, and (c) neither party shall have any further right or obligation
hereunder with respect to the Casualty Property, other than the Surviving
Obligations relating thereto, or (b) consummate the Closing with respect to all
of the Property, in which latter event all of Seller’s

 

16



--------------------------------------------------------------------------------

right, title and interest in and to the proceeds of any insurance covering such
damage, including any and all rent loss insurance proceeds relating to the
period from and after the Closing Date, shall be assigned to Purchaser at the
Closing and Purchaser shall receive a credit against the Purchase Price at
Closing in an amount equal to the sum of (i) Seller’s deductible under its
insurance policy and (ii) the amount of any uninsured or underinsured loss. If
any of the self storage facilities comprising the Property suffers any damage in
an amount less than Two Hundred Thousand and no/100 Dollars ($200,000.00) prior
to the Closing, Purchaser agrees that it will consummate the Closing with
respect to all of the Property and accept the assignment of the proceeds of any
insurance covering such damage, including any and all rent loss insurance
proceeds relating to the period from and after the Closing Date (plus receive a
credit against the Purchase Price in an amount equal to the sum of (i) Seller’s
deductible under its insurance policy and (ii) the amount of any uninsured or
underinsured loss) and there shall be no other reduction in the Purchase Price.

8.

DEFAULT

8.1.     Breach by Seller. In the event that Seller shall fail to consummate
this Agreement for any reason, except Purchaser’s default or a termination of
this Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Purchaser shall be entitled, as its sole and exclusive
remedies, at law or in equity, to either (i) terminate this Agreement and
receive a refund of the Earnest Money, in which event neither Seller nor
Purchaser shall have any further right or obligation hereunder other than the
Surviving Obligations, (ii) pursue the remedy of specific performance of
Seller’s obligations under this Agreement, or (iii) receive a refund of the
Earnest Money, and pursue an action to recover Purchaser’s actual damages from
Seller, such actual damages to include, without limitation, all costs and
expenses incurred by Purchaser in connection with its efforts to obtain
financing for the Property, including, without limitation, all loan application
fees, loan deposits, rate lock fees, legal fees and fees of other third party
professionals. It is expressly agreed that a default by any party comprising
Seller shall be deemed a default by all parties comprising Seller under this
Agreement.

8.2.     Breach by Purchaser. If Purchaser fails to consummate this Agreement
for any reason, except Seller’s default or a termination of this Agreement by
Purchaser or Seller pursuant to a right to do so under the provisions hereof,
Seller, as its sole and exclusive remedy, may terminate this Agreement and
thereupon shall be entitled to receive the Earnest Money as liquidated damages
(and not as a penalty). Seller and Purchaser have made this provision for
liquidated damages because it would be difficult to calculate, on the date
hereof, the amount of actual damages for such breach, and Seller and Purchaser
agree that the Earnest Money represents a reasonable forecast of such damages.

8.3.     Notice and Cure. In the event of a default by Seller or Purchaser under
this Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, and (ii) in no event shall any such notice and cure period result in
an extension of the Closing Date.

 

17



--------------------------------------------------------------------------------

9.

MISCELLANEOUS

9.1.     Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day. For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular party whose address is to be
changed):

 

If to Seller:

   Homeland Self Storage, LLC    6780 Roswell Road    Sandy Springs, GA 30328   
Attn: Bruce A. Weiner    Tel: (404) 583-5683    Fax: (678) 551-7064

with a copy to:

   Michael L. Schaaf, Attorney at Law    2440 Sandy Plains Road, Bldg. 11   
Marietta, GA 30066    Tel: (770) 971-4312    Fax: (770) 971-5106

If to Purchaser:

   SSTI Acquisitions, LLC    111 Corporate Drive, Suite 120    Ladera Ranch, CA
92694    Attn: H. Michael Schwartz    Tel: (949) 429-6600    Fax: (949) 429-6606

with copies to:

   SSTI Acquisitions, LLC    5949 Sherry Lane, Suite 1050    Dallas, Texas 75225
   Attn: Wayne Johnson    Tel: (214) 217-9797    Fax: (214) 217-9790;

 

 

18



--------------------------------------------------------------------------------

and

      Mastrogiovanni Schorsch & Mersky, P.C.    2001 Bryan Street, Suite 1250   
Dallas, Texas 75201    Attn: Charles Mersky, Esq.    Tel: (214) 922-8800    Fax:
(214) 922-8801

If to Escrow Agent

or Title Company:

   Amanda C. Vickers    First American Title Insurance Company    2750
Chancellorsville Drive    Tallahassee, FL 32312    Tel: (850) 402-4968    Fax:
(850) 668-0312

9.2.     Real Estate Commissions. Seller and Purchaser hereby represent and
warrant to each other that neither such party has authorized any broker or
finder to act on such party’s behalf in connection with the sale and purchase
hereunder and neither Seller nor Purchaser has dealt with any broker or finder
purporting to act on behalf of any other party. Purchaser agrees to indemnify
and hold harmless Seller from and against any and all claims, losses, damages,
costs or expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Purchaser
or on Purchaser’s behalf with any broker or finder in connection with this
Agreement or the transaction contemplated hereby. Seller agrees to indemnify and
hold harmless Purchaser from and against any and all claims, losses, damages,
costs or expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Seller or
on Seller’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby, including Broker. Notwithstanding
anything to the contrary contained herein, this Section 9.2 shall survive the
Closing or any earlier termination of this Agreement.

9.3.     Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein.

9.4.     Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5.     Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6.     Time of Essence. Time is of the essence of this Agreement; however, if
the final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the States of Georgia or Florida, then, in such event, the time of such
period shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.

 

19



--------------------------------------------------------------------------------

9.7.     Governing Law. This Agreement shall be governed by the laws of the
States of Georgia and Florida, as concerns the Properties located in each such
state, and by the laws of the United States pertaining to transactions in such
States.

9.8.     Successors and Assigns; Assignment. This Agreement shall bind and inure
to the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
to (i) an affiliate of Purchaser, (ii) an entity in which Strategic Storage
Operating Partnership, L.P., a Delaware limited partnership and/or Strategic
Storage Trust, Inc., a Maryland corporation, has a direct or indirect ownership
interest, (iii) a real estate investment trust of which Purchaser or an
affiliate of Purchaser is the external advisor, or (iv) a Delaware statutory
trust of which Purchaser or an affiliate of Purchaser is the signatory trustee
(any such party being herein called a “Permitted Assignee”); provided, however,
that, until the consummation of the Closing, no such assignment shall release or
relieve Purchaser of any liability hereunder. Additionally, Purchaser further
shall have the right to assign its rights under this Agreement to acquire each
of the self storage facilities comprising the Property to separate Permitted
Assignees.

9.9.     Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10.     Attorneys’ Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, as provided herein, its reasonable attorneys’
fees incurred in such suit, up to and including all trial and appellate levels.
Whenever in this Agreement the phrase “reasonable attorneys fees” or a similar
phrase is used, in determining the amount of reasonable attorney’s fees, the
provisions of O.C.G.A Section 13-1-11(a)(2) shall not apply, and the parties
hereby waive any rights under said Section.

9.11.     Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12.     Effective Date. For purposes of this Agreement, the “Effective Date”
shall mean the later of the dates that this Agreement has been executed by
Seller and Purchaser (but not the Escrow Agent), as indicated on the signature
page hereof.

9.13.     Exhibits. The following schedules, exhibits and other documents are
attached to this Agreement and incorporated herein by this reference and made a
part hereof for all purposes:

 

20



--------------------------------------------------------------------------------

  (a) Schedule A, List of Due Diligence Documents

 

  (b) Schedule B, Cellular Tower Leases and Billboard Leases

 

  (c) Schedule C, Allocation of Purchase Price and Earnest Money

 

  (d) Schedule D, List of Seller entities

 

  (e) Schedule E, Escrow Agent documents

 

  (f) Exhibit A-1, the legal description of Parcel One

 

  (g) Exhibit A-2, the legal description of Parcel Two

 

  (h) Exhibit A-3, the legal description of Parcel Three

 

  (i) Exhibit A-4, the legal description of Parcel Four

 

  (j) Exhibit A-5, the legal description of Parcel Five

 

  (k) Exhibit A-6, the legal description of Parcel Six

 

  (l) Exhibit A-7, the legal description of Parcel Seven

 

  (m) Exhibit A-8, the legal description of Parcel Eight

 

  (n) Exhibit A-9, the legal description of Parcel Nine

 

  (o) Exhibit A-10, the legal description of Parcel Ten

 

  (p) Exhibit A-11, the legal description of Parcel Eleven

 

  (q) Exhibit A-12, the legal description of Parcel Twelve

 

  (r) Exhibit B, the forms of the Deeds

 

  (s) Exhibit C, the form of the Assignment

 

  (t) Exhibit D, List of Personal Property

 

  (u) Exhibit E, List of Contracts

 

  (v) Exhibit F, Rent Rolls

 

  (w) Exhibit G, Letter of Representation

 

  (x) Exhibit H, Schedule of Telephone and Fax numbers

 

21



--------------------------------------------------------------------------------

9.14.     No Recordation. Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.

9.15.     Tax-Deferred Exchange. Each party will, upon request by the other
party, cooperate as reasonably required to assist the other party in
facilitating a tax-deferred exchange. Notwithstanding the foregoing, neither
party will be required to undertake or incur any liabilities or obligations or
expend any sums of money in connection with a proposed tax-free exchange for the
benefit of the other party.

9.15.     Confidentiality. Seller and Purchaser hereby covenant and agree that,
at all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser, and each party agrees to use best
efforts to prevent disclosure of this transaction by any third party.
Notwithstanding the foregoing, (i) each party shall be entitled to make
disclosures concerning this Agreement and materials provided hereunder to its
lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Purchaser shall be entitled to make disclosures
concerning this transaction and materials provided hereunder to its potential
debt and equity sources, and (iii) each party shall be entitled to make such
disclosures concerning this Agreement and materials provided hereunder as may be
necessary to comply with any court order or directive of any applicable
governmental authority. The provisions of this Section 9.16 shall survive
Closing or any termination of this Agreement.

9.16.     Independent Consideration. Contemporaneously with the execution
hereof, Purchaser shall deliver to Seller the sum of One Hundred and no/100
Dollars ($100.00), representing independent consideration for the Approval
Period and Purchaser’s right to terminate this Contract during the Approval
Period pursuant to the provisions hereof.

9.17.     Purchaser acknowledges that, prior to Closing, Purchaser intends to
examine the Property and to become familiar with the physical and financial
condition thereof, or will have the opportunity to do so. Except as specifically
set forth in this Agreement and/or in the closing documents delivered by Seller
at Closing, Seller has not made and does not make any representations or
warranties as to the physical condition, expenses, operations or legality of
occupancy of the Property, any legal requirements, or any other matter or thing
affecting or relating to the Property, and Purchaser hereby acknowledges that no
such other representations or warranties have been made or implied. EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT AND/OR IN THE CLOSING DOCUMENTS
DELIVERED BY SELLER AT CLOSING, PURCHASER FURTHER AGREES TO TAKE THE PROPERTY
“AS IS” AND “WITH ALL FAULTS” IN ITS PRESENT PHYSICAL CONDITION AND SUBJECT TO
REASONABLE USE, WEAR, TEAR AND NORMAL DEPRECIATION BETWEEN THE AGREEMENT DATE
AND THE CLOSING DATE. Except as expressly set forth in this Agreement and/or in
the closing documents delivered by Seller at Closing, Seller shall not be liable
or bound in any way by any oral or written statements, representations, or
information pertaining to the Property furnished by any agent or employee of
Seller or by any other person.

 

22



--------------------------------------------------------------------------------

All contemporaneous or prior representations of the parties hereto are
superseded by this Agreement, which alone fully and completely expresses the
agreement of the parties. This Agreement is entered into after full
investigation, neither party relying on any statement or representation made by
the other that is not embodied in this Agreement. The provisions of Section 9.18
shall survive the Closing and shall not merge with the delivery of the Deeds.

9.18.     Non-Competition. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in form and content
satisfactory to Purchaser. The Non-Compete Agreement shall provide that neither
Seller nor any of its principals, partners, members, directors, officers,
shareholders and/or affiliates may directly or indirectly develop, own, lease,
manage or operate a self storage facility for a period of three (3) years
subsequent to the Closing within a three (3) mile radius of any of the self
storage facilities comprising the Property.

9.19.     Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

(a)     From the Effective Date through and including seventy five (75) days
after the Closing Date, Seller shall provide to Purchaser (at Purchaser’s
expense) copies of, or shall provide Purchaser access to, the books and records
with respect to the ownership, management, maintenance and operation of the
Property and shall furnish Purchaser with such additional information concerning
the same as Purchaser shall reasonably request and which is in the possession or
control of Seller, or any of its affiliates, agents, or accountants, to enable
Purchaser (or Strategic Storage Operating Partnership, L.P. or Strategic Storage
Trust, Inc.), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Purchaser’s sole
cost and expense, Seller shall allow Purchaser’s auditor (Reznick Group, P.C. or
any successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit. In addition,
Seller agrees to provide to Purchaser’s auditor a letter of representation
substantially in the form attached hereto as Exhibit “G”, and, if requested by
such auditor, historical financial statements for the Property, including income
and balance sheet data for the Property, whether required before or after
Closing. Without limiting the foregoing, (i) Purchaser or its auditor may audit
Seller’s operating statements of the Property, at Purchaser’s expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, (ii) Seller shall furnish to
Purchaser such financial and other information as may be reasonably required by
Purchaser to make any required filings with the SEC or other governmental
authority; provided, however, that the foregoing obligations of Seller shall be
limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, Seller, or its agents and
accountants, at no cost to Seller, and in the format that Seller (or its
affiliates, agents or accountants) have maintained such information, and
(iii) Seller and Purchaser acknowledge and agree that the letter of
representation to be delivered by Seller to Purchaser substantially in the form
attached hereto as Exhibit “G” is not intended to expand, extend, supplement or
increase the representations and warranties made by Seller to Purchaser pursuant
to the terms and provisions of this Agreement or to expose Seller to any risk of
liability to third parties. The provisions of this Section 9.20 shall survive
Closing.

 

23



--------------------------------------------------------------------------------

(b)     Although the Representation Letter is premised upon Seller utilizing
generally accepted accounting principles (“GAAP”), Seller has informed Purchaser
that Seller’s books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Seller’s books and records be kept in
accordance with GAAP, Purchaser has agreed, at its expense, to have its auditors
convert Seller’s books and records to GAAP, prior to Seller executing the
Representation Letter, and Seller agrees to so execute the Representation Letter
following the conversion of its books and records to GAAP by Purchaser’s
auditors.

9.20.     Radon Disclosure. Seller hereby discloses to Purchaser that radon is a
naturally occurring radioactive gas, that, when it has accumulated in a building
in sufficient quantities may present health risks to persons who are exposed to
it over time. Levels of radon have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.

9.21.     Joint and Several Liability. Notwithstanding anything to the contrary
set forth in this Agreement, each party comprising Seller shall be jointly and
severally liable for all of the obligations, responsibilities and liabilities of
the “Seller” under this Agreement, and all representations and warranties of the
“Seller” set forth in this Agreement shall be deemed to have been made jointly
and severally by each party comprising Seller. The provisions of this
Section 9.22 expressly shall survive the termination or closing of this
Agreement.

9.22.     This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and of all of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. Acceptance of this Agreement may be made by facsimile
transmission and the undersigned hereby stipulates that each signature herein
shall be deemed to be an “electronic signature” within the meaning of the
Georgia Electronic Records and Signatures Act, O.C.G.A. 10-12-1, et seq.

[Remainder of page intentionally left blank and signature page to follow]

 

24



--------------------------------------------------------------------------------

Executed, under seal, to be effective as of the Effective Date.

SELLER:

 

Parcel One Owner

Broward Real Estate Investments-Kennesaw L.L.L.P,

a Georgia limited liability limited partnership

By:

  

Alpharetta Consulting, Inc.

a Georgia corporation

        By:   

/s/ Bruce A. Weiner

  (SEAL)         

Bruce A. Weiner

        Its:   

CEO

     Parcel Two Owner

Broward Real Estate Investments-Newnan, L.L.L.P,

a Georgia limited liability limited partnership

   By:   

Alpharetta Consulting, Inc.

a Georgia corporation

           By:   

/s/ Bruce A. Weiner

  (SEAL)             Bruce A. Weiner            Its:    CEO      Parcel Three
Owner

Broward Real Estate Investments-Duluth N.B.L., L.L.L.P,

a Georgia limited liability limited partnership

   By:   

Alpharetta Consulting, Inc.

a Georgia corporation

           By:   

/s/ Bruce A. Weiner

  (SEAL)             Bruce A. Weiner            Its:    CEO     

 

25



--------------------------------------------------------------------------------

  Parcel Four Owner  

Broward Real Estate Investments-Peachtree Crest L.L.L.P,

a Georgia limited liability limited partnership

     By:   

Alpharetta Consulting, Inc.

a Georgia corporation

             By:   

/s/ Bruce A. Weiner

  (SEAL)               Bruce A. Weiner              Its:    CEO        Parcel
Five Owner  

Broward Real Estate Investments-Duluth Breck L.L.L.P,

a Georgia limited liability limited partnership

     By:   

Alpharetta Consulting, Inc.

a Georgia corporation

             By:   

/s/ Bruce A. Weiner

  (SEAL)               Bruce A. Weiner              Its:    CEO        Parcel
Six Owner  

Broward Real Estate Investments-Sandy Plains L.L.L.P,

a Georgia limited liability limited partnership

     By:   

Alpharetta Consulting, Inc.

a Georgia corporation

             By:   

/s/ Bruce A. Weiner

  (SEAL)               Bruce A. Weiner              Its:    CEO     

 

26



--------------------------------------------------------------------------------

Parcel Seven Owner BREI-Tramore Point, L.L.L.P, a Georgia limited liability
limited partnership    By:   

Alpharetta Consulting, Inc.

a Georgia corporation

         By:   

/s/ Bruce A. Weiner

  (SEAL)             Bruce A. Weiner            Its:    CEO      Parcel Eight
Owner BREI-Sandy Springs, L.P., L.L.L.P, a Georgia limited liability limited
partnership    By:   

Alpharetta Consulting, Inc.

a Georgia corporation

         By:   

/s/ Bruce A. Weiner

  (SEAL)             Bruce A. Weiner            Its:    CEO      Parcel Nine
Owner BREI-Cobb Parkway, L.L.L.P, a Georgia limited liability limited
partnership    By:   

Alpharetta Consulting, Inc.

a Georgia corporation

         By:   

/s/ Bruce A. Weiner

  (SEAL)             Bruce A. Weiner            Its:    CEO                   
             

 

27



--------------------------------------------------------------------------------

Parcel Ten Owner BREI-Ronald Reagan L.L.L.P, a Georgia limited liability limited
partnership    By:   

Alpharetta Consulting, Inc.

a Georgia corporation

         By:   

/s/ Bruce A. Weiner

  (SEAL)             Bruce A. Weiner            Its:    CEO      Parcel Eleven
Owner BREI-Monument Road Holdings, LLC, a Georgia limited liability company   
By:   

Alpharetta Consulting, Inc.

a Georgia corporation

         By:   

/s/ Bruce A. Weiner

  (SEAL)             Bruce A. Weiner            Its:    CEO      Parcel Twelve
Owner BREI-Timuquana Holdings, L.L.L.P, a Georgia limited liability limited
partnership    By:   

Alpharetta Consulting, Inc.

a Georgia corporation

         By:   

/s/ Bruce A. Weiner

  (SEAL)             Bruce A. Weiner            Its:    CEO      Date of
execution as to all twelve (12) parties comprising Seller: September 7, 2011.

 

28



--------------------------------------------------------------------------------

PURCHASER  

SSTI Acquisitions, LLC,

a Delaware limited liability company

  By:   /s/ Paula M. Mathews   Name:   Paula M. Mathews   Title:   Executive
Vice President   Date   September 7, 2011  

 

29



--------------------------------------------------------------------------------

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the                             day of             ,
2011, and (ii) the One Million Two Hundred Thousand and no/100 Dollar
($1,200,000.00) earnest money deposit on the             day of
                            , 2011, and agrees to hold and dispose of the
Earnest Money in accordance with the provisions of this Agreement. The Escrow
Agent further agrees to strictly comply with the provisions of this Agreement
concerning disposition of the Earnest Money. Seller and Purchaser hereby
designate the Escrow Agent as the “Real Estate Reporting Person” with respect to
the transaction contemplated by this Agreement, for purposes of compliance with
Section 6045(e) of the Tax Reform Act of 1986, as amended, and the Escrow Agent,
by its execution below, hereby accepts such designation.

 

ESCROW AGENT:   First American Title Insurance Company  
By:                                                             
Name:                                                        
Title:                                                          

 

30